UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-6389



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


ZACHARY WILLIAMS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge;
Herbert N. Maletz, Senior Judge, sitting by designation. (CR-88-
227, CA-96-18-HAR)


Submitted:   July 10, 1997                  Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zachary Williams, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Andrea L. Smith, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Williams, Nos. CR-88-227; CA-96-18-HAR (D.
Md. Feb. 12, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL
338568 (U.S. June 23, 1997) (No. 96-6298). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2